Citation Nr: 1508576	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  09-45 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include lichen planus.

2.  Entitlement to an increased evaluation for gastroesophageal reflux disease (GERD) with repaired hiatal hernia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge with respect to the service connection claim.  A transcript of the hearing is associated with the claims file.

In June 2011, the Board determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for lichen planus.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 memorandum decision, the Court reversed the Board's determination on the question of whether the claim should be reopened and remanded the matter for further proceedings.

In December 2013, the Board reopened the previously denied claim of service connection for a skin disability in accordance with instructions from the Court.  The Board remanded the underlying claim for additional development.

(The issue of entitlement to service connection for a skin disability, to include lichens planus, is addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  Prior to April 16, 2014, the Veteran's GERD with repaired hiatal hernia was manifested by intermittent dysphagia, and intermittent to frequent vomiting and epigastric pain, but not considerable impairment of health.

2.  From April 16, 2014, the Veteran's GERD with hiatal hernia repair more closely reflects disability tantamount to persistently recurrent epigastric distress with symptoms of dysphagia, pyrosis, nausea, occasional sleep disturbance, and epigastric pain of moderate and frequent severity productive of considerable impairment of health; he does not have symptoms of material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  Prior to April 16, 2014, the criteria for a rating in excess of 10 percent for GERD with repaired hiatal hernia were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.114, Diagnostic Code (DC) 7399-7346 (2014).

2.  From April 16, 2014, the criteria for a rating of 30 percent for GERD with hiatal hernia repair have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.114, DC 7399-7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  

By way of an August 2012 pre-adjudication letter, VA notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  The August 2012 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA satisfied its duty to notify.  

Moreover, VA has complied with its duty to assist the Veteran in the development of his claim.  The evidence of record includes VA treatment records, private treatment records, and lay statements.  The Veteran was afforded VA examinations in September 2012 and April 2014 that the Board finds are adequate because the examiners discussed his medical history, described his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's GERD has been rated as 10 percent disabling under 38 C.F.R. 
§ 4.114, DC 7399-7346.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.

Under DC 7346 [hiatal hernia], a 10 percent rating is assignable when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346. 

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Dorland's Illustrated Medical Dictionary, 842 (31st ed. 2007).  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142. 

Prior to April 16, 2014

The Veteran filed his increased rating claim in June 2012.  

By way of history, the Veteran underwent a Nissen fundoplication in 2004 and was symptom free until March 2008.  A September 2008 VA examination showed that the Veteran had epigastric pain 2-3 times per week, which was controlled with medication, as well as regurgitation approximately once per month.  

December 2011 private treatment records show that the Veteran's symptoms had been under fairly good control under several months earlier, when he began to experience persistent vomiting and pain.  He stated that he had missed work because of these episodes.  The doctor prescribed Omeprazole and refilled the Veteran's prescription for Zofran.  A January 2012 EGD revealed fine reflux esophagitis and complete disruption of the Nissen fundoplication.  In May 2012, the Veteran underwent a Nissen repair.  Later that month, the Veteran reported that his symptoms had improved.

During a September 2012 VA examination, the Veteran reported that he had missed approximately one day of work per week over the past two years secondary to doctor appointments for his service-connected disability.  He complained of infrequent episodes of epigastric distress, dysphagia, and transient nausea.  The examiner noted that the Veteran occasionally took anti-nausea medication.

A December 2012 private treatment record shows that the Veteran complained of abdominal bloating and intermittent nausea, dry heaves, retching, and epigastric pain.  He stated that he could not actually vomit.  He noted that his symptoms had improved cutting back dramatically on his intake of carbonated beverages.  He denied hematemesis or melena.  Zofran helped with the dry heaves.  The doctor noted that the Veteran "probably just has a post bloat syndrome after Nissen fundoplication that is exacerbated by carbonated beverages."  He refilled the Zofran so that the Veteran "could take [it] just periodically" and recommended no carbonated beverages.

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent is not warranted during this time period.  Prior to the 2012 Nissen repair, the Veteran experienced persistently recurrent vomiting and pain.  No other symptoms were noted or observed.  Afterwards, he reported dysphagia, nausea, and vomiting/dry heaves.  These symptoms were not productive of severe impairment of health.  Treatment records show no reports of impaired daily functioning from GERD symptoms, and general impairment of health was not reported due to GERD.  

The Board is aware of the Veteran's complaints, as noted in a September 2012 VA Form 21-4138, that he could no longer eat a standard portion of food, that it was "not easy to judge" when he needed to stop eating, and that overeating caused "an incredible amount of pain for a few hours."  He reported "random stomach pains near my puncture sites that can last as long as an hour," and stated that "heavy lifting of any kind will also bring on this pain so I am limited severely in my ability to perform needed tasks in my daily life."  The Board has also considered the Veteran's wife's September 2012 statement that he was "in daily pain" and that any moderately strenuous activity - such as playing with their children and doing yard work - caused him pain and nausea.  However, the September 2012 VA examiner thoroughly reviewed the claims file and concluded that the Veteran was able to perform all activities of daily living.  He noted that the Veteran took care of his children before and after work, and engaged in hunting for recreation.  He also considered the Veteran's report of symptom exacerbation upon heavy lifting.  Thus, the overall disability picture during this time period does not more closely resemble the "considerable" health impairment of the 30 percent criteria.  38 C.F.R. § 4.7; see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nor is a 60 percent rating warranted.  There is no evidence of material weight loss and hematemesis or melena with moderate anemia during this time period.  Although it was noted in March 2011 that the Veteran had lost about 10 pounds in the previous month, this was done "on purpose by eating well."  

For these reasons, a rating in excess of 10 percent under DC 7346 prior to April 16, 2014 is not warranted. 

From April 16, 2014

The Board concludes that a 30 percent rating is warranted effective April 16, 2004, the date of the most recent VA examination.  The Veteran reported "good months," during which he experienced mild epigastric discomfort and mild nausea, and "bad months," during which he experienced moderate to severe epigastric discomfort and nausea.  His symptoms worsened with eating, especially carbonated beverages.  He also complained of dysphagia with certain foods, pyrosis, nausea, and sleep disturbance caused by reflux.  The nausea and sleep disturbance occurred four or more times per year, with the average duration lasting 10 days or more.  The examiner noted the Veteran's continuous use of medication for his symptoms, which were "significant" but "variable in intensity."  There was mild epigastric tenderness upon examination.  

Based on the foregoing evidence, the Board finds that a 30 percent evaluation is appropriate from April 16, 2014.  The April 2014 VA examination report demonstrates that the Veteran has persistently recurrent epigastric distress with dysphagia, pyrosis, and nausea, as well as evidence of epigastric pain; his symptoms appear to be productive of a considerable impairment of health.

A higher evaluation is not warranted, as the evidence does not demonstrate weight loss, hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health prior to April 16, 2014.

Furthermore, the Board has considered whether a higher disability rating would be warranted at any time during the appeal period under any other diagnostic code.  As noted above, diagnostic testing in 2012 revealed esophagitis.  DCs 7203-05 involve disability of the esophagus.  However, the evidence of record does not demonstrate, nor has the Veteran alleged, esophageal stricture (obstruction) or spasm.  See 38 C.F.R. § 4.114, DCs 7203, 7204, 7205 (2014). 

The Board has also considered whether the Veteran is entitled to a separate, compensable rating for scars.  The September 2012 VA examiner noted the presence of eight abdominal scars that measured anywhere between .4 cm and 1.8 cm.  The total area is not greater than 39 square cm (six square inches).  The Veteran appears to contend that these scars are painful.  However, the September 2012 examiner found no evidence of pain or instability.  Thus, a separate compensable rating for the scarring is not warranted.  38 C.F.R. § 4.118 (2014).

The Board has considered the lay statements submitted by the Veteran and his wife.  They are competent to report symptoms because this requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  They are not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's GERD with hiatal hernia repair has been provided by the medical personnel who have examined him during the current claim and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and private treatment records discussed above) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of symptomatology.  

As to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's GERD with hiatal hernia repair.  His condition is manifested by complaints of epigastric pain, nausea, vomiting, dysphagia, and pyrosis.  These complaints are specifically contemplated in the rating criteria discussed herein.  The Veteran has also reported sleep disturbance, which is not specifically contemplated by the rating schedule, but the Board finds that this problem is due to causes other than the service-connected GERD.  See, e.g., March 2012, March 2010, February 2004, and January 2004 Private Treatment Records.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, a total disability rating based on individual unemployability (TDIU) is not before the Board.  The Veteran does not contend, nor does the evidence show, that he is unemployable as a result of his GERD with hiatal hernia repair.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board acknowledges the April 2014 VA examiner's finding that the disability impacts the Veteran's ability to work based on his report that the symptoms "affect his concentration, leading to agitation and anger."  However, the September 2012 VA examiner specifically found that the Veteran's condition does not affect his employment.  


ORDER

Prior to April 16, 2014, entitlement to a rating in excess of 10 percent for GERD with repaired hiatal hernia is denied.

From April 16, 2014, entitlement to a 30 percent rating for GERD with repaired hiatal hernia is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In the December 2013 remand, the Board requested a VA examination.  The examiner was requested to provide an opinion as to whether each currently diagnosed skin disorder clearly and unmistakably preexisted the Veteran's entry onto active duty in November 2000.  The examiner was also requested to address whether any preexisting disorder was clearly and unmistakably not aggravated as a result of active duty service.

In March 2014, the Veteran underwent a VA skin examination.  The examiner diagnosed lichen planus, facial acne, folliculitis on the back and thighs, and a right inguinal rash/lesion.  He noted that a private dermatologist had diagnosed the lichen planus as psoriasis based on the Veteran's family history.  The Veteran reported acne and lichen planus of the penis prior to service.  During service, he recalled a single treatment for lesions on the penis.  He reported remission and recurrence of lichen planus on average of 2 to 3 times per year.  The examiner did not specify whether a skin disorder clearly and unmistakably preexisted service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Nor did the examiner specify whether a skin disorder was clearly and unmistakably not aggravated by service.  Id.

Accordingly, in the July 2014 remand, the Board requested that the claims file be returned to the March 2014 VA examiner for further clarification of the examination findings and the etiology questions before the Board.

Unfortunately, the Board finds that the August 2014 addendum is inadequate.  The examiner opined that "skin disorders to include at least dermatitis and Herpes Simplex [] clearly and unmistakably (undebatably) pre-existed the Veteran's entry into active duty."  He further opined that private treatment records clearly and unmistakably establish that "skin disorders" were not related to or permanently aggravated by service.  It is unclear which "skin disorders" the examiner is referring to in response to the etiology questions posed by the Board.  In addition, the examiner did not opine as to the etiology of any currently diagnosed skin disorder that did not preexist the Veteran's active duty in November 2000.

Thus, the Board will remand for another addendum to the examination, or, in the alternative, another examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file must be returned to the VA examiner who conducted the March 2014 examination, or to another clinician if that examiner is unavailable.  The examiner is requested to review the entire VBMS claims file, and to provide answers to the following questions (in reference to the March 2014 examination findings):

(a) Did any skin disorder diagnosed during the March 2014 VA examination - to include lichen planus, facial acne, folliculitis on the back and thighs, and a right inguinal rash/lesion - clearly and unmistakably (undebatably) preexist the Veteran's entry into active duty in November 2000?  (Each such disability should be addressed separately.)

(b) If so, was the preexisting disorder clearly and unmistakably (undebatably) not aggravated as a result of active duty service?  Or, was any increase in severity undebatably due to the natural progression of the disease?  (These questions should be answered with respect to each diagnosed disability.)

(c) If any skin disorder diagnosed during the March 2014 VA examination - to include lichen planus, facial acne, folliculitis on the back and thighs, and a right inguinal rash/lesion - did not preexist the Veteran's active duty in November 2000, was such a disorder at least as likely as not (a probability of 50 percent or more) incurred as a result of any active service?

All opinions must be accompanied by a detailed rationale, especially with regard to any findings that a disability undebatably pre-existed military service or undebatably was not aggravated during service.

(If the reviewer determines that another examination is required to address these question, an examination should be scheduled.)

2.  Thereafter, determine whether any additional evidentiary development is warranted.  The claim must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


